

115 S373 IS: To require the Secretary of Defense to submit to Congress a report on hearing loss, tinnitus, and noise pollution due to small arms fire.
U.S. Senate
2017-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 373IN THE SENATE OF THE UNITED STATESFebruary 14, 2017Mr. Hatch introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to submit to Congress a report on hearing loss, tinnitus, and
			 noise pollution due to small arms fire.
	
		1.Report on hearing loss, tinnitus, and noise pollution due to small arms fire
 (a)Sense of CongressIt is the sense of Congress that hearing loss, tinnitus, and noise pollution due to small arms fire has a detrimental impact on the readiness and budget of the Department of Defense.
			(b)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives (and the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives upon the request of either committee) and the President pro tempore of the Senate, a report on hearing loss, tinnitus, and noise pollution due to small arms fire.
 (2)ElementsThe report required by paragraph (1) shall include the following: (A)A verification and validation of the results included in published findings on hearing loss and tinnitus due to small arms fire (including the Clinical Study Design of Noise-Induced Hearing Loss in Marine Recruits published by E.A. Williams (née Edelstein)).
 (B)A description of the impact on the Department of Defense of noise pollution and noise ordinance requirements, as set forth under title IV of the Clean Air Act (relating to noise pollution) (42 U.S.C. 7641 et seq.), for small arms fire (including the impact on training ranges, training schedules, operational readiness, and mission parameters).
 (C)Data on the severity and rates of noise-induced hearing loss and tinnitus experienced by personnel of the Department due to small arms fire in training and operational environments, including costs currently incurred by the health care systems of the Department of Defense and the Department of Veterans Affairs to treat noise-induced hearing loss and tinnitus.
 (D)A description of alternative methods and strategies currently being employed by the Department of Defense, as well as alternative methods, technologies, and techniques being considered, for the mitigation of hearing loss, tinnitus, and noise pollution due to small arms fire.
 (E)A description of current mitigation strategies available to reduce hearing loss, tinnitus, and noise pollution as a whole and not as separate issues.